Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 48 – 67 are pending.
Any references to applicant’s specification are made by way of applicant’s U.S. pre-grant printed patent publication.

Claim Objections

Claims 54 and 65 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51 and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, regarding claims 51 and 62, the recitation of “issuing device” lacks antecedent basis within the claim terminology.  Thus, it is unclear what constitutes a “secret encryption key of issuing device”.  For the purpose of examination, the examiner presumes the claims to recite “an issuing device”.  


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 48 – 50, 52, 53, 55 – 61, 63, 64, 66, and 67 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nolan et al. (Nolan), US 2019/0349254 A1.

	Regarding claim 48, Nolan discloses:
An apparatus (e.g. Nolan, fig. 35 – IoT device) comprising at least one processor (e.g. Nolan, fig. 35:1002), at least one memory including computer program code (e.g. Nolan, fig. 35:1004, 1008), the at least one memory and the computer program code being configured to, with the at least one processor, cause the apparatus at least to:
detect, by a first wireless device, a locally accessible second wireless device (e.g. Nolan, fig. 33:3304; par. 285), 
send a request to the second device for network access via the second wireless device (e.g. Nolan, fig. 33:3306; par. 285, 289 – herein the first IoT device may send, to one or more peer devices, a draft proposal of permissions for accessing services or functions from peer devices – i.e. “a request…for network access”), 
set network access terms with the second wireless device for temporary provision of network access for the first wireless device via the second wireless device (e.g. Nolan, fig. 33:3308; par. 285, 290, 291 – herein temporary permissions for service are agreed upon (i.e. “set”) by the one or more peer devices), 
exchange a set of bilateral transactions with the second wireless device for the network access, each of the transactions being associated with a network access resource provided by the second wireless device for the first wireless device according to the set access terms (e.g. Nolan, fig. 33:3314; par. 98, 285, 293 – micropayments are exchanges according to the agreed upon service terms), 
and cause provision of a public transaction on the basis of the set of bilateral transactions to be distributed within a blockchain network (e.g. Nolan, par. 271, 285, 289, 293 – the negotiated transaction, including the agreed amount of payment, is stored as the permissions guide on a public blockchain). 

Regarding claim 49, Nolan discloses:
 wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to establish a channel between the first device and the second device for exchanging the transactions (e.g. Nolan, par. 298 – herein, “channels” are established in the form of data planes between endpoints). 

Regarding claim 50, Nolan discloses:
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to issue a bilateral transaction in response to obtaining a predetermined data amount or time of network access by the second device according to the set terms (e.g. Nolan, par. 286, 292 – temporal conditions upon the network access are included within the negotiated permissions). 

Regarding claim 52, Nolan discloses:
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to send an association transaction for the blockchain network for establishing a joint account for the first device and the second device, the association transaction being signed by the first device by a secret cryptography key (e.g. Nolan, par. 290, 291 – herein negotiating edits, i.e. “association transactions” are issued to bind two or more parties into a smart contract or “account”). 

Regarding claim 53, Nolan discloses:
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: receive from the second device a first signed authorization transaction authorizing the first device to receive tokens of the joint account after validation for the association transaction for establishing the joint account (e.g. Nolan, par. 249, 285, 290; fig. 33:3330), and send a second signed authorization transaction from the first device authorizing initial amount of tokens to the joint account in response to receiving the first signed authorization from the second device (e.g. Nolan, par. 249, 285, 290; fig. 33:3330 – the first device must also provide signature to agreed upon terms). 

Regarding claim 55, Nolan discloses:
wherein the bilateral transactions are micropayment transactions (e.g. Nolan, par. 98; fig. 3:3316). 

Regarding claim 56, Nolan discloses:
wherein the bilateral transactions comprise at least one of signed authorization for micropayment from the first wireless device to the second wireless device and authorization from the second device for the first device to obtain the remaining value at the joint account (e.g. Nolan, par. 285, 290, 293). 

Regarding claim 57, Nolan discloses:
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to provide latest bilateral transaction accumulating preceding bilateral transactions to be distributed in the blockchain network in response to the network access being terminated (e.g. Nolan, par. 240, 241, 293, 282, 283 – herein the contract is stored on chain). 

Regarding claim 58, Nolan discloses:
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to start a discovery process by the first device to search for a third wireless device capable of sharing in response to the network access being terminated due to the second device (e.g. Nolan, par. 293 – once secondary parties leave the service, the first device may search for tertiary parties for replacement).

Regarding claims 59 – 61, 63, 64, 66, and 67 are method and medium claims essentially corresponding to the above noted apparatus, and they are rejected, at least, for similar reasons.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over  Nolan et al. (Nolan), US 2019/0349254 A1 in view of McDonough et al. (McDonough), US 2017/0083907 A1.

Regarding claim 51, Nolan fails to disclose that the system for enabling micropayments employs cryptocurrency transactions that are both digitally signed and timestamped.  However, McDonough also discloses a system for enabling micropayments using cryptocurrency transactions (e.g. McDonough, par. 10, 96).  Furthermore, McDonough teaches that these transactions should be digitally signed with a private key and timestamped (e.g. McDonough, par. 9 – 11, 76).  It would have 
Thus, the combination enables:
wherein the bilateral transactions are blockchain transactions indicating history of earlier bilateral transactions and comprise a timestamp and a digital signature generated by a secret encryption key of issuing device (e.g. McDonough, par. 10, 221, 238).  The examiner notes that all private keys are generated or issued by a device (i.e. “of issuing device”). 

Regarding claim 62, it is a method claim essentially corresponding to the above noted apparatus, and they are rejected, at least, for similar reasons.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See Notice of References Cited.	


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY L WILLIAMS/          Primary Examiner, Art Unit 2495